DECISION AND JUDGMENT ENTRY
{¶ 1} This appeal is from the August 28, 2003 judgment of the Lucas County Court of Common Pleas, which dismissed the administrative appeal of appellants, Jerald and Shirley Hoot, for failure to perfect the appeal. Upon consideration of the assignments of error, we affirm the decision of the lower court. Appellants assert the following assignments of error on appeal:
 {¶ 2} "The Lucas County Court of Common Pleas erred in ruling on a matter that was not a final decision of the Spencer Township Board of Zoning Appeals.
 {¶ 3} "The Lucas County Court of Common Pleas erred in ruling on the motion to dismiss where there was no evidence presented by the appellees that there was not filing of the notice of appeal and thus it is against the manifest weight of the evidence."
 {¶ 4} After carefully reviewing the record, this court finds that the statements of fact and conclusions of law set forth by the trial court in its opinion and judgment entry journalized on August 28, 2003 are an accurate statement of the facts and disposition of the issues raised by appellants. We therefore adopt the trial court's opinion and judgment entry as our own. See Appendix A. Appellants' two assignments of error are found not well-taken.
 {¶ 5} Having found that the trial court did not commit error prejudicial to appellants, the judgment of the Lucas Court of Common Pleas is affirmed. Pursuant to App.R. 24, appellants are hereby ordered to pay the court costs incurred on appeal.
Judgment affirmed.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
Handwork, P.J., Knepper, J., Pietrykowski, J. concur.